Title: To George Washington from William Livingston, 8 July 1781
From: Livingston, William
To: Washington, George


                  
                     Dear Sir
                     Trenton 8 July 1781
                  
                  Part of Capt. Carle’s Troop of our Hunterdon light horse to the amount of about 25 have just now sent me an offer to turn out as voluntiers to proffer your Excellency their Service during the operations in contemplation, either as horse or Infantry as your Excellency shall chuse proposing in case you might prefer the latter to carry a waggon with their firelocks &c.  All that discourages them is the difficulty of subsisting themselves & horses to & from Camp, on which Subject they beggd me to write to your Excellency, & on your order for such subsistence they will immediately set out for Camp.  I have the honor to be with the greatest Esteem Dear Sir your Excellency’s most humble Srt
                  
                     Wil: Livingston
                  
               